Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

COMMENT ON THE IDS FILED 12/17/2020
Regarding the Information Disclosure Statement filed December 17, 2020 Foreign Patent Document 001 (EP 1309728 A2) has not been considered because no copy of the document is in the application.  See MPEP 609.

REQUIREMENT FOR RESTRICTION
Restriction to one of the following inventions is required under 35 U.S.C. 121.

Claims 9, 10, 19, and 20 are directed to methods requiring the use of multiple combinations of nucleic acids.
The inventions are independent or distinct, each from the other because the methods of Groups I and II may be practiced independently of one another.

Claims 9, 10, 19, and 20 are drawn to methods for measuring methylation of biomarkers selected from sets of biomarkers (genomic regions). 
The biomarkers do not have a common structure and are thus not considered to be a recognized class of chemical compounds because each of the biomarkers comes from gene or protein families that are diverse.  Therefore, each biomarker is considered to be a separate invention.  See MPEP 803.04 and 1850, III, B.  In addition, the claims embrace a large number of combinations of markers.  For example, Tables 11-15 involve more than 86,000 targets resulting far in excess of 2.78 x 10961 different combinations of markers. This large number of combinations results in an undue burden of search for the USPTO. (Handbook of Chemistry and Physics, 49th Edition, 1968, Weast (ed.), The Chemical Rubber Co., 
Applicant is required to select no more than ONE of the individual biomarkers for examination on the merits.  Alternatively, applicant may elect ONE combination of biomarkers for examination on the merits.  An elected combination requires each and every member of the elected combination.
This is not an election of species requirement.


Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
During a telephone conversation with Mr. Grote on January 25, 2021 a provisional election was made without traverse to prosecute the invention of the combination of the first 500 genomic regions in Table 12, claims 9 and 19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.




REJECTION UNDER 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are vague, indefinite and incomplete.
The recitation of “converted DNA molecules” (claims 1, 8, and 11) is vague and indefinite because the nature and meaning of “converted” is not mentioned, nor are they clear.  Thus, the metes and bonds of the claims are not clear.
The recitation of “configured to hybridize” (claims 1 and 8) is vague and indefinite because it is not clear whether the probes actually hybridize.  The intended property is not the same as the actual property of the probes.
The recitation of “anomalous methylation pattern” (claims 1 and 7) is vague, indefinite, and incomplete because the term “anomalous” is a relative one with no given frame of reference.
The recitation of “cancerous training samples” (claim 7) is vague and indefinite because the term is not defined in the application and because there is no clear and definite art-recognized meaning for the term.
The recitation of “reference samples” (claim 7) is incomplete because there is no antecedent basis for the phrase.
Claim 7 is vague and indefinite because the meaning of the claim as a whole is not understood.
Claims 9 and 19 are incomplete because they refer to Tables in the specification.  See MPEP 2173.05(s).
The recitation of “a test feature vector derived from the set of sequence reads” (claim 12) is vague and indefinite because the nature of the derivation is not described or defined.
The recitation of “a test feature vector” (claim 12) is vague and indefinite because the term is not defined in the application and because there is no clear and definite art-recognized meaning for the term.
The recitation of “converted DNA sequences” (claim 12) is vague and indefinite because the nature and meaning of “converted” is not mentioned, nor are they clear.  Thus, the metes and bonds of the claims are not clear.
The recitation of “model trained on a cancer set” (claim 12) is vague and indefinite because the term is not defined in the application and because there is no clear and definite art-recognized meaning for the term.
The recitation of “training subjects with cancer” (claims 12 and 16) is vague and indefinite because the term is not defined in the application and because there is no clear and definite art-recognized meaning for the term.
The recitation of “training fragments” (claims 12 and 14) is vague and indefinite because the term is not defined in the application and because there is no clear and definite art-recognized meaning for the term.
The recitation of “kernel logistic regression classifier” (claim 13) is vague and indefinite because the term is not defined in the application and because there is no clear and definite art-recognized meaning for the term.
The recitation of “random forest classifier” (claim 13) is vague and indefinite because the term is not defined in the application and because there is no clear and definite art-recognized meaning for the term.
The recitation of “mixture model” (claim 13) is vague and indefinite because the meaning of the term is not clear.
The recitation of “convolutional neural network” (claim 13) is vague and indefinite because the term is not defined in the application and because there is no clear and definite art-recognized meaning for the term.
The recitation of “autoencoder model” (claim 13) is vague and indefinite because the term is not defined in the application and because there is no clear and definite art-recognized meaning for the term.
The recitation of training feature vectors derived from sequence reads of DNA training fragments” (claim 14) is vague and indefinite because the meaning of the passage as a whole is not understood.
Claim 15 is incomplete because “evaluating” is not a positive process step.
The recitation of “training subjects” (claim 16) is vague and indefinite because the term is not defined in the application and because there is no clear and definite art-recognized meaning for the term.




REJECTION UNDER 35 U.S.C. § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, the instant claims are determined to be directed to a law of nature/natural principle. The rationale for this determination follows.  The U.S. Supreme Court has ruled that claims to methods that are considered to be no more than an expression of the application of a law of nature are unpatentable subject matter under 35 U.S.C. § 101.  See Mayo Collaborative Services v. Prometheus Laboratories, Inc. (101 USPQ 2d 1961, Decided March 20, 2012). The correlation of cancers with methylated DNA profiles is deemed to be no more than an expression of the application of a law of nature and is therefore unpatentable subject matter under 35 U.S.C. § 101 (Mayo Collaborative Services v. Prometheus Laboratories, Inc. (101 USPQ 2d 1961).  See also MPEP 2106.01; Association for Molecular Pathology v. Myriad Genetics, Inc. (106 USPQ2d 1972 (Decided June 13, 2013); 2014 Interim Guidance on Patent Subject Matter Eligibility (Fed. Reg. 79 (241), 74618, December 16, 2014); MPEP 2106 II; and the Examples on the USPTO website posted in May 2016.  See also MPEP 2106.01; Association for Molecular Pathology v. Myriad Genetics, Inc. (106 USPQ2d 1972 (Decided June 13, 2013); and 2019 PEG (2019 Revised Patent Subject Matter Eligibility Guidelines) posted on the USPTO website.  The inclusion of the generic and treatment limitations in claims 12 and 13 do not recite additional elements that amount to significantly more than the Judicial Exception.


Step 1, the instant claims are to a process = YES
Step 2A, Prong One: Do the instant claims recite an abstract idea, law of nature, or natural phenomenon? = YES
Step 2A, Prong Two: “Do the instant claims recite elements that integrate the Judicial Exception into a practical application?  YES
Step 2B, the instant claims recite additional elements that amount to significantly more than the Judicial Exception = NO
Thus, the instant claims are not drawn to patent eligible subject matter under 35 U.S.C. § 101.

REJECTION UNDER 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1-4, 6-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al (WO 2014/043763 A1) in view of Diehn et al (WO 2014/151117 A1).  Chiu et al teaches the detection and analysis of methylation of tumor DNA from cell free DNA samples using oligonucleotide probes directed to various genomic regions.  For example, see the Abstract, paragraphs 0003-0009, 0074, 0079, 0014-0016, and claims 1-134.  Chiu et al does not teach the analysis of 1000 genomic regions or the use of an affinity label on oligonucleotide probes.  Diehn et al teaches the detection and analysis of 1000 or more genomic regions involved in cancer (e.g., the Abstract, paragraphs 0002-0038, and Table 17), the use of cell free DNA from samples (e.g., paragraphs 0002 and 0043), and the use of biotin as an affinity tag for oligonucleotide probes (e.g., paragraphs 00294, 00331, 00439, 00553, 00590, 00686, 00851, and claim 93).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the instant application to detect and analyze methylation in DNAs associated with cancers by the methods of Chiu et al by using the samples, materials, methods, and genomic regions of Diehn et al for the known and expected results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES MARTINELL whose telephone number is (571) 272-0719.
The examiner works a flexible schedule and can be reached by phone and voice mail.  Alternatively, a request for a return telephone call may be e-mailed to james.martinell@uspto.gov.  Since e-mail communications may not be secure, it is suggested that information in such requests be limited to name, phone number, and the best time to return the call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave T. Nguyen, can be reached on (571) 272-0731.

OFFICIAL FAX NUMBER
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Any Official Communication to the USPTO should be faxed to this number.



	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/JAMES MARTINELL/Primary Examiner, Art Unit 1634